Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Applicants’ amendments and arguments are sufficient to overcome the rejections of record which are now withdrawn.
I.        Action Summary
Receipt of the remarks and amendments filed on 08/10/2021 is acknowledged. Claims 1, 3, and 5-16 are now in condition for allowance. Claims 1, 3, 5, 10, and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. New claims 12-16, directed to a combination comprising an allowable subcombination, which would be subjected to a restriction requirement and withdrawn from consideration, are fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 03/06/2020 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
II.        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed composition. The closest prior art is Foxcroft et al. (WO 2017/085446 A1). Foxcroft et al. do not teach or fairly suggest the claimed composition. Foxcroft et al.’s teachings suggest polymeric capsules from WO 01/49817 comprising from about 0.5 to about 10% by weight of UV filters including nano-pigment TiO2 surface treated with SiO2, from about 0.1 to about 1% by weight of coloring agent including azo dyes (disclosed in the instant specification as a suitable pigment), and citric acid for adjusting pH. Foxcroft et al.’s teachings, absent improper hindsight, do not direct one to obtain the composition with 10-50% by weight of pigment as claimed in the instant application and described above. For the claims 1, 3, and 5-16 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612